Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
(this “First Amendment”) is made and entered into as of the 22nd day of October,
2010 (the “First Amendment Effective Date”), among ENTERPRISE PRODUCTS OPERATING
LLC, a Texas limited liability company (“Borrower”); WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor-by-merger to Wachovia Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the lenders (the “Lenders”) that is a signatory or which becomes a signatory to
the hereinafter defined Credit Agreement; and the Lenders party hereto.
R E C I T A L S:
     A. On November 19, 2007, the Borrower, the Lenders and the Administrative
Agent entered into a certain Amended and Restated Revolving Credit Agreement
(the “Credit Agreement”) whereby, upon the terms and conditions therein stated,
the Lenders agreed to make certain Loans (as defined in the Credit Agreement)
and extend certain credit to the Borrower.
     B. The parties hereto mutually desire to amend the Credit Agreement as
hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, the Borrower, the Lenders party hereto and the Administrative
Agent hereby agree as follows:
     1. Certain Definitions.
     1.1 Terms Defined Above. As used in this First Amendment, the terms
“Administrative Agent”, “Borrower”, “Credit Agreement”, “First Amendment” and
“First Amendment Effective Date”, shall have the meanings indicated above.
     1.2 Terms Defined in Agreement. Unless otherwise defined herein, all terms
beginning with a capital letter which are defined in the Credit Agreement shall
have the same meanings herein as therein unless the context hereof otherwise
requires.
     2. Amendments to Credit Agreement.
     2.1 Defined Terms.
     (a) The term “Agreement,” as defined in Section 1.01 of the Credit
Agreement, is hereby amended to mean the Credit Agreement, as amended by this
First Amendment and as the same may from time to time be further amended or
supplemented.
     (b) Clause (x) of the last paragraph of the definition of “Change in
Control” in Section 1.01 of the Credit Agreement, is hereby amended by adding
the following parenthetical at the end thereof: “(or, if EPE Holdings, LLC is
the general partner of EPD, is a member of such board of directors as of the
date EPE Holdings, LLC became such general partner)”.

1



--------------------------------------------------------------------------------



 



     (c) The term “GP LLC” as defined in Section 1.01 of the Credit Agreement,
is hereby amended in its entirety to read as follows:
     “GP LLC” means, as applicable, (i) Enterprise Products GP, LLC, a Delaware
limited liability company, which as of the First Amendment Effective Date is the
general partner of EPD or (ii) EPE Holdings, LLC, a Delaware limited liability
company, which is to become the general partner of EPD after the First Amendment
Effective Date.
     2.2 Notices. Section 9.01(b), (c) and (d) of the Credit Agreement are
hereby amended in their entirety to read as follows:
     (b) if to the Administrative Agent, to Wells Fargo Bank, NA, 1525 W WT
Harris Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services
(Telecopy No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301
S. College Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of
Shannan Townsend (Telecopy No. 919/742-7482);
     (c) if to the Issuing Bank, to Wells Fargo Bank, NA, 1525 W WT Harris
Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services (Telecopy
No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301 S. College
Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of Shannan Townsend
(Telecopy No. 919/742-7482);
     (d) if to the Swingline Lender, to Wells Fargo Bank, NA, 1525 W WT Harris
Blvd., Charlotte, NC 28262, Attention of Syndication Agency Services (Telecopy
No. 704/590-2706), with a copy to Wells Fargo Corporate Banking, 301 S. College
Street, TW 15, Charlotte, NC 28288, MAC D1053-150, Attention of Shannan Townsend
(Telecopy No. 919/742-7482); and
     2.3 Conditions Precedent. The obligation of the Lenders party hereto and
the Administrative Agent to enter into this First Amendment shall be conditioned
upon the following conditions precedent:
     (a) The Administrative Agent shall have received a copy of this First
Amendment, duly completed and executed by the Borrower and Required Lenders; and
acknowledged and ratified by EPD pursuant to a duly executed Acknowledgement and
Ratification in the form of Exhibit A attached hereto.
     (b) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the First Amendment Effective Date, including, to
the extent invoiced prior to closing, reimbursement or payment of all
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
     (c) As of the First Amendment Effective Date, no Material Adverse Change
exists.
     (d) The Administrative Agent shall have received such other information,
documents or instruments as it or its counsel may reasonably request.

2



--------------------------------------------------------------------------------



 



     2.4 Effectiveness. Subject to the satisfaction of the conditions precedent
set forth in Section 2.3 hereof, this First Amendment shall be effective as of
the First Amendment Effective Date.
     3. Representations and Warranties. The Borrower represents and warrants
that:
     (a) there exists no Default or Event of Default under the Credit Agreement,
as hereby amended;
     (b) the Borrower has performed and complied with all covenants, agreements
and conditions contained in the Credit Agreement, as hereby amended, required to
be performed or complied with by it; and
     (c) the representations and warranties of the Borrower contained in the
Credit Agreement, as hereby amended, were true and correct in all material
respects when made, and are true and correct in all material respects at and as
of the time of delivery of this First Amendment, except, in each case, to the
extent such representations and warranties relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.
     4. Extent of Amendments. Except as expressly herein set forth, all of the
terms, conditions, defined terms, covenants, representations, warranties and all
other provisions of the Credit Agreement are herein ratified and confirmed and
shall remain in full force and effect.
     5. Counterparts. This First Amendment may be executed in two or more
counterparts, and it shall not be necessary that the signatures of all parties
hereto be contained on any one counterpart hereof; each counterpart shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
     6. References. On and after the First Amendment Effective Date, the terms
“Agreement”, “hereof”, “herein”, “hereunder”, and terms of like import when used
in the Credit Agreement shall, except where the context otherwise requires,
refer to the Credit Agreement, as amended by this First Amendment.
     7. Governing Law. This First Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal law.
     THIS FIRST AMENDMENT, THE CREDIT AGREEMENT, AS AMENDED HEREBY, THE NOTES
AND THE OTHER DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
     This First Amendment shall benefit and bind the parties hereto, as well as
their respective assigns, successors, heirs and legal representatives.

3



--------------------------------------------------------------------------------



 



[Signatures Begin on Next Page]

4



--------------------------------------------------------------------------------



 



     EXECUTED as of the First Amendment Effective Date.

                  BORROWER:  
 
                ENTERPRISE PRODUCTS OPERATING LLC,     a Texas limited liability
company
 
           
 
  By:   Enterprise Products OLPGP, Inc.,    
 
      its sole Manager    
 
           
 
           
 
  By   /s/ Bryan F. Bulawa     
 
           
 
      Bryan F. Bulawa    
 
      Senior Vice President and Treasurer    

                                  S-1   Enterprise First Amendment

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK,       NATIONAL ASSOCIATION,    
successor-by-merger to Wachovia Bank, National     Association, individually, as
Administrative Agent,     as Issuing Bank and as Swingline Lender
 
           
 
  By:   /s/ Shannan Townsend    
 
           
 
      Name: Shannan Townsend    
 
      Title:   Managing Director    
 
                CITIBANK, N.A.     as Co-Syndication Agent and a Lender
 
           
 
  By:   /s/ Andrew Sidford     
 
           
 
      Name: Andrew Sidford    
 
      Title: Vice President    
 
                JPMORGAN CHASE BANK,     as Co-Syndication Agent and a Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                MIZUHO CORPORATE BANK, LTD., a Lender
 
           
 
  By:    /s/ Leon Mo    
 
           
 
      Name: Leon Mo    
 
      Title:   Authorized Signatory    
 
                SUNTRUST BANK, a Lender
 
           
 
  By:   /s/ Carmen Malizia    
 
           
 
      Name: Carmen Malizia    
 
      Title:   Vice President    
 
                THE BANK OF NOVA SCOTIA, a Lender
 
           
 
  By:   /s/ G. George    
 
           
 
      Name: G. George    
 
      Title:   Managing Director    
 
                BARCLAYS BANK PLC, a Lender
 
           
 
  By:   /s/ May Huang    
 
           
 
      Name: May Huang    
 
      Title:   Assistant Vice President    

                                  S-2   Enterprise First Amendment

 



--------------------------------------------------------------------------------



 



                  BAYERISCHE HYPO-UND VEREINSBANK       AG, NEW YORK BRANCH, a
Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                THE ROYAL BANK OF SCOTLAND plc,     a Lender
 
           
 
  By:   /s/ Matthew Main     
 
           
 
      Name: Matthew Main    
 
      Title: Managing Director    
 
                BANK OF AMERICA, N.A., a Lender
 
           
 
  By:   /s/ William W. Stevenson     
 
           
 
      Name: William W. Stevenson    
 
      Title: Vice President    
 
                THE BANK OF TOKYO-MITSUBISHI UFJ,     LTD., HOUSTON AGENCY, a
Lender
 
           
 
  By:   /s/ William S. Rogers     
 
           
 
      Name: William S. Rogers    
 
      Title: Authorized Signatory    
 
                BNP PARIBAS, a Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:           MORGAN STANLEY BANK, a Lender
 
           
 
  By:   /s/ Scott Taylor     
 
           
 
      Name: Scott Taylor    
 
      Title: Authorized Signatory    

                                  S-3   Enterprise First Amendment

 



--------------------------------------------------------------------------------



 



                  UBS AG, Stamford Branch, a Lender  
 
           
 
  By:   /s/ Irja R. Otsa   

         
 
      Name:  Irja R. Otsa   
 
      Title:  Associate Director   
 
           
 
  By:   /s/ Mary E. Evans   
 
         
 
      Name:  Mary E. Evans   
 
      Title:  Associate Director   
 
                SOCIETE GENERALE, a Lender
 
           
 
  By:   /s/ Stephen W. Warfel   
 
         
 
      Name:  Stephen W. Warfel   
 
      Title:  Managing Diretor   
 
                DEUTSCHE BANK AG, a Lender
 
           
 
  By:   /s/ Philippe Sandmeier   
 
         
 
      Name:  Philippe Sandmeier   
 
      Title:  Managing Director   
 
           
 
  By:   /s/ Oliver Schwarz     
 
         
 
      Name:  Oliver Schwarz   
 
      Title:  Director   
 
                ING CAPITAL LLC, a Lender
 
           
 
  By:   /s/ Richard Ennis   
 
         
 
      Name:  Richard Ennis   
 
      Title:  Managing Director   
 
                SUMITOMO MITSUI BANKING CORPORATION,     a Lender
 
           
 
  By:   /s/ Masakazu Hasegawa   
 
         
 
      Name:  Masakazu Hasegawa   
 
      Title:  General Manager   
 
                BAYERISCHE LANDESBANK,     NEW YORK BRANCH, a Lender
 
           
 
  By:      
 
         
 
      Name:    
 
      Title:    
 
           
 
  By:      
 
         
 
      Name:    
 
      Title:    

                                  S-4   Enterprise First Amendment



 



--------------------------------------------------------------------------------



 



                  DNB NOR BANK ASA, a Lender  
 
           
 
  By:   /s/ Sanjiv Nayar     
 
           
 
      Name: Sanjiv Nayar    
 
      Title: Senior Vice President    
 
           
 
  By:   /s/ Marcus Wendehog     
 
           
 
      Name: Marcus Wendehog    
 
      Title: First Vice President
           Associate General Counsel (Americas)    
 
                ROYAL BANK OF CANADA, a Lender
 
           
 
  By:   /s/ Jason York     
 
           
 
      Name: Jason York    
 
      Title: Authorized Signatory    
 
                WILLIAM STREET COMMITMENT     CORPORATION, a Lender
 
           
 
  By:   /s/ John Makrinos     
 
           
 
      Name: John Makrinos    
 
      Title: Authorized Signatory    
 
                CAPITAL ONE, N.A., a Lender
 
           
 
  By:   /s/ Peter Shen     
 
           
 
      Name: Peter Shen    
 
      Title: Vice President    
 
                BANK HAPOALIM B.M., a Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
                CREDIT SUISSE, CAYMAN ISLANDS     BRANCH, a Lender
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

                                  S-5   Enterprise First Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ACKNOWLEDGMENT AND RATIFICATION OF GUARANTOR
     The undersigned (“Guarantor”) hereby expressly (i) acknowledges the terms
of the foregoing First Amendment to Amended and Restated Revolving Credit
Agreement; (ii) ratifies and affirms its obligations under its Amended and
Restated Guaranty Agreement dated as of November 19, 2007, in favor of the
Administrative Agent; (iii) acknowledges, renews and extends its continued
liability under said Guaranty Agreement and Guarantor hereby agrees that its
Guaranty Agreement remains in full force and effect; and (iv) guarantees to the
Administrative Agent the prompt payment when due of all amounts owing or to be
owing by it under its Guaranty Agreement pursuant to the terms and conditions
thereof.
     The foregoing acknowledgment and ratification of the undersigned Guarantor
shall be evidenced by signing the space provided below, to be effective as of
the First Amendment Effective Date.

                  ENTERPRISE PRODUCTS PARTNERS L.P.,       a Delaware limited
partnership
 
           
 
  By:        Enterprise Products GP, LLC,    
 
           General Partner    
 
           
 
           
 
  By:        
 
           
 
      Bryan F. Bulawa    
 
      Senior Vice President and Treasurer    

 